DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-19 and 21-22 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7-14-2022 have been fully considered but they are not persuasive.            The rejection of claim(s) 1-3, 7-19 and 21-22 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lopez et al. (WO 2010/068524) because Lopez et al. teaches the exact same lithium composite oxide where F is present or not present.  Lopez et al. teaches a positive electrode comprising Li1+(x=0.05-0.25)Mnb=0.4-0.65Nia=0.1-0.4Cog=0.05-0.3M”d=0-0.1O2-zFz=0-0.1 or Li1+(x=0.05-0.25)Mnb=0.4-0.65Nia=0.1-0.4Cog=0.05-0.3O2. Lopez specifically teaches Li1.2Mn0.525Ni0.175Co0.10O2. [Thus, teaching x+(b+a+g+d) =(1.2 + 0.8 =2 with no F present]. [When the positive electrode active material comprises Li1.2Mnb=0.6-0.65Nia=0.1-1.5Cog=0.05-0.1O2-zFz=0-0.1 or Li1.2Mn0.525Ni0.175Co0.10O2 the claims are anticipated].
 Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lopez et al. (WO 2010/068524).           Lopez et al. teaches on page 2 a positive electrode comprising Li1+(x=0.05-0.25)Mnb=0.4-0.65Nia=0.1-0.4Cog=0.05-0.3M”d=0-0.1O2-zFz=0-0.1 where when present M”=Mg, Zn, Al, B, Zr, Ti, Ca, etc. or Li1+(x=0.05-0.25)Mnb=0.4-0.65Nia=0.1-0.4Cog=0.05-0.3O2. Lopez specifically teaches Li1.2Mn0.525Ni0.175Co0.10O2. [Thus, teaching x+(b+a+g+d) =(1.2 + 0.8 =2 with no F present]. Lopez et al. teaches on page 26, claims 13, a secondary lithium ion battery comprising the positive electrode active material, a negative electrode comprising a lithium intercalation composition and a separator between the positive and negative electrode. Lopez et al. teaches on page 20, a battery comprising a lithium negative electrode, a positive electrode, a separator and an electrolyte solution comprising 1M of LiPF6 in EC/DEC/DMC. [When the positive electrode active material comprises Li1.2Mnb=0.6-0.65Nia=0.1-1.5Cog=0.05-0.1O2-zFz=0-0.1 or Li1.2Mn0.525Ni0.175Co0.10O2 the claim is anticipated].         When Lopez et al. teaches the exact same positive electrode active material comprising the exact same lithium composite oxide represented by Li1+(x=0.05-0.25)Mnb=0.4-0.65Nia=0.1-0.4Cog=0.05-0.3M”d=0-0.1O2-zFz=0-0.1 or Li1.2Mn0.525Ni0.175Co0.10O2,then inherently the positive electrode active material comprising a lithium composite oxide having a crystal structure belonging to a space group Fd-3M and an integrated intensity ratio I111/I400 of a 1st peak I111 on a (111) plane to a 2nd peak I400 on a (400) plane in an x-ray diffraction (XRD) pattern of the lithium composite oxide satisfying 0.05 < I111/I400 < 0.90 or 0.05 < I111/I400 < 0.70 or 0.05 < I111/I400 < 0.30 must also be obtained.	
In addition, the presently claimed property of the crystal structure belonging to a space group Fd-3M and an integrated intensity ratio I111/I400 of a 1st peak I111 on a (111) plane to a 2nd peak I400 on a (400) plane in an x-ray diffraction (XRD) pattern of the lithium composite oxide satisfying 0.05 < I111/I400 < 0.90 or 0.05 < I111/I400 < 0.70 or 0.05 < I111/I400 < 0.30 would have obviously have been present once the Lopez et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).       
Claim(s) 1-3, 7, 9-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (EP 2 741 353).          Kim et al. teaches on page 7, [0066-0067], that the active material comprises a lithium composite oxide Li[Lix-z(NiaCobMnc)01-x]O2-yFy where the sum of Li and the metals, Ni, Co and Mn becomes 1+x-z+1-x=2-z, 0.05 < x < 0.33 and 0 < z  < 0.05.           When Kim et al. teaches the exact same positive electrode active material comprising the exact same lithium composite oxide, then inherently the positive electrode active material comprising a lithium composite oxide having a crystal structure belonging to a space group Fd-3M and an integrated intensity ratio I111/I400 of a 1st peak I111 on a (111) plane to a 2nd peak I400 on a (400) plane in an x-ray diffraction (XRD) pattern of the lithium composite oxide satisfying 0.05 < I111/I400 < 0.90 or 0.05 < I111/I400 < 0.70 or 0.05 < I111/I400 < 0.30 must also be obtained.	
In addition, the presently claimed property of the crystal structure belonging to a space group Fd-3M and an integrated intensity ratio I111/I400 of a 1st peak I111 on a (111) plane to a 2nd peak I400 on a (400) plane in an x-ray diffraction (XRD) pattern of the lithium composite oxide satisfying 0.05 < I111/I400 < 0.90 or 0.05 < I111/I400 < 0.70 or 0.05 < I111/I400 < 0.30 would have obviously have been present once the Kim et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).       

Claims 1-3, 7-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (WO 2010/068524).                      Lopez et al. teaches on page 2 a positive electrode comprising Li1+(x=0.05-0.25)Mnb=0.4-0.65Nia=0.1-0.4Cog=0.05-0.3M”d=0-0.1O2-zFz=0-0.1 where when present M”=Mg, Zn, Al, B, Zr, Ti, Ca, etc. or Li1+(x=0.05-0.25)Mnb=0.4-0.65Nia=0.1-0.4Cog=0.05-0.3O2. Lopez specifically teaches Li1.2Mn0.525Ni0.175Co0.10O2. [Thus, teaching x+(b+a+g+d) =(1.2 + 0.8 =2 with no F present]. Lopez et al. teaches on page 26, claims 13, a secondary lithium ion battery comprising the positive electrode active material, a negative electrode comprising a lithium intercalation composition and a separator between the positive and negative electrode. Lopez et al. teaches on page 20, a battery comprising a lithium negative electrode, a positive electrode, a separator and an electrolyte solution comprising 1M of LiPF6 in EC/DEC/DMC. [When the positive electrode active material comprises Li1.2Mnb=0.6-0.65Nia=0.1-1.5Cog=0.05-0.1O2-zFz=0-0.1 or Li1.2Mn0.525Ni0.175Co0.10O2 the claim is anticipated].          The presently claimed property of the crystal structure belonging to a space group Fd-3M and an integrated intensity ratio I111/I400 of a 1st peak I111 on a (111) plane to a 2nd peak I400 on a (400) plane in an x-ray diffraction (XRD) pattern of the lithium composite oxide satisfying 0.05 < I111/I400 < 0.90 or 0.05 < I111/I400 < 0.70 or 0.05 < I111/I400 < 0.30 would have obviously have been present once the Lopez et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).           Lopez et al. discloses the claimed invention except for specifically teaching that the positive electrode active material comprises Li1.2Mnb=0.6-0.65Nia=0.1-1.5Cog=0.05-0.1O2-zFz=0-0.1.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a positive electrode active material comprises Li1.2Mnb=0.6-0.65Nia=0.1-1.5Cog=0.05-0.1O2-zFz=0-0.1, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to positive electrode active material comprises Li1.2Mnb=0.6-0.65Nia=0.1-1.5Cog=0.05-0.1O2-zFz=0-0.1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 2 741 353).          Kim et al. teaches on page 7, [0066-0067], that the active material comprises a lithium composite oxide Li[Lix-z(NiaCobMnc)01-x]O2-yFy where the sum of Li and the metals, Ni, Co and Mn becomes 1+x-z+1-x=2-z, 0.05 < x < 0.33 and 0 < z  < 0.05.           When Kim et al. teaches the exact same positive electrode active material comprising the exact same lithium composite oxide, then inherently the positive electrode active material comprising a lithium composite oxide having a crystal structure belonging to a space group Fd-3M and an integrated intensity ratio I111/I400 of a 1st peak I111 on a (111) plane to a 2nd peak I400 on a (400) plane in an x-ray diffraction (XRD) pattern of the lithium composite oxide satisfying 0.05 < I111/I400 < 0.90 or 0.05 < I111/I400 < 0.70 or 0.05 < I111/I400 < 0.30 must also be obtained.	
         In addition, the presently claimed property of the crystal structure belonging to a space group Fd-3M and an integrated intensity ratio I111/I400 of a 1st peak I111 on a (111) plane to a 2nd peak I400 on a (400) plane in an x-ray diffraction (XRD) pattern of the lithium composite oxide satisfying 0.05 < I111/I400 < 0.90 or 0.05 < I111/I400 < 0.70 or 0.05 < I111/I400 < 0.30 would have obviously have been present once the Kim et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).                Kim et al. discloses the claimed invention except for specifically teaching that the positive electrode active material comprises Li[Lix-z(NiaCobMn(c > 0.50))1-x]O2-yFy.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a positive electrode active material comprises Li[Lix-z(NiaCobMn(c > 0.50))1-x]O2-yFy, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to positive electrode active material comprises Li[Lix-z(NiaCobMn(c > 0.50))1-x]O2-yFy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a positive electrode active material comprises Li[Lix-z(Nia=0Cob=0Mnc = 1)1-x]O2-yFy, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to positive electrode active material comprises Li[Lix-z(Nia=0Cob=0Mnc =1)1-x]O2-yFy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
                                                 Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5-23-2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727